Case 6:19-cv-00631-ADA Document 1-4 Filed 10/24/19 Page 1 of 17




          Exhibit 4
                           Case 6:19-cv-00631-ADA Document 1-4 Filed 10/24/19 Page 2 of 17




                            U.S. Patent No. 7,499,042 (“’042 Patent”) for HP Spectre x360
Accused Product
The HP Spectre x360 (“Accused Product”) infringes at least Claim 1 of the ’042 Patent.

Claim 1
                 Claim 1                                                        Accused Product
 [pre] A display device comprising:         The preamble is not a limitation. To the extent the preamble is construed as limiting, the
                                            Accused Product includes a display device.

                                            See, e.g.:




                                            Photograph of Accused Product




                                                               Page 1
                            Case 6:19-cv-00631-ADA Document 1-4 Filed 10/24/19 Page 3 of 17




                  Claim 1                                                      Accused Product
[a] a plurality of selection scan lines;   The Accused Product includes a plurality of selection scan lines.

                                           See, e.g.:




                                           Annotated microscope photograph of Accused Product

[b] a plurality of current lines;          The Accused Product includes a plurality of current lines.

                                           See, e.g.:




                                                             Page 2
          Case 6:19-cv-00631-ADA Document 1-4 Filed 10/24/19 Page 4 of 17




Claim 1                                                 Accused Product




                        Annotated microscope photograph of Accused Product




                                         Page 3
                           Case 6:19-cv-00631-ADA Document 1-4 Filed 10/24/19 Page 5 of 17




                 Claim 1                                                    Accused Product




                                         Annotated microscope photograph of Accused Product

[c] a selection scan driver which        The Accused Product includes a selection scan driver which sequentially selects said
sequentially selects said plurality of   plurality of selection scan lines in each selection period.
selection scan lines in each selection
period;                                  See, e.g.:




                                                           Page 4
                            Case 6:19-cv-00631-ADA Document 1-4 Filed 10/24/19 Page 6 of 17




                  Claim 1                                                             Accused Product




                                                 Annotated microscope photograph of Accused Product

[d] a data driving circuit which applies a       The Accused Products include a data driving circuit which applies a reset voltage to
reset voltage to said plurality of current       said plurality of current lines in a first part of the selection period, and supplies a
lines in a first part of the selection period,   designating current having a current value corresponding to an image signal to said
and supplies a designating current having        plurality of current lines in a second part of the selection period after applying the reset
a current value corresponding to an              voltage in the selection period.
image signal to said plurality of current
lines in a second part of the selection          See, e.g.:
period after applying the reset voltage in
the selection period; and




                                                                    Page 5
          Case 6:19-cv-00631-ADA Document 1-4 Filed 10/24/19 Page 7 of 17




Claim 1                                                 Accused Product




                        Annotated microscope photograph of Accused Product




                                         Page 6
          Case 6:19-cv-00631-ADA Document 1-4 Filed 10/24/19 Page 8 of 17




Claim 1                                                 Accused Product




                        Annotated microscope photograph of Accused Product




                                         Page 7
Case 6:19-cv-00631-ADA Document 1-4 Filed 10/24/19 Page 9 of 17




              Annotated microscope photograph of Accused Product




                               Page 8
                           Case 6:19-cv-00631-ADA Document 1-4 Filed 10/24/19 Page 10 of 17




                 Claim 1                                                           Accused Product




                                              Annotated microscope photograph of Accused Product

[e] a plurality of pixel circuits which are   The Accused Product includes a plurality of pixel circuits which are connected to said
connected to said plurality of selection      plurality of selection scan lines and said plurality of current lines, and supply a driving
scan lines and said plurality of current      current having a current value corresponding to the current value of the designating
lines, and supply a driving current having    current which flows through said plurality of current lines.
a current value corresponding to the
current value of the designating current


                                                                 Page 9
                          Case 6:19-cv-00631-ADA Document 1-4 Filed 10/24/19 Page 11 of 17




                Claim 1                                                 Accused Product
which flows through said plurality of   See, e.g.:
current lines;




                                        Annotated microscope photograph of Accused Product




                                                        Page 10
          Case 6:19-cv-00631-ADA Document 1-4 Filed 10/24/19 Page 12 of 17




Claim 1                                                 Accused Product




                        Annotated microscope photograph of Accused Product




                                        Page 11
          Case 6:19-cv-00631-ADA Document 1-4 Filed 10/24/19 Page 13 of 17




Claim 1                                                 Accused Product




                        Annotated microscope photograph of Accused Product




                                        Page 12
                            Case 6:19-cv-00631-ADA Document 1-4 Filed 10/24/19 Page 14 of 17




                  Claim 1                                                            Accused Product
[f] wherein in the selection period, each       In the Accused Product, in the selection period, each of said plurality of pixel circuits
of said plurality of pixel circuits loads the   loads the designating current which flows through said plurality of current lines, and
designating current which flows through         stores a level of a voltage converted in accordance with the current value of the
said plurality of current lines, and stores a   designating current, and after the selection period, each of said plurality of pixel circuits
level of a voltage converted in                 shuts off the designating current which flows through said plurality of current lines, and
accordance with the current value of the        supplies a driving current corresponding to the level of the voltage converted in
designating current, and after the              accordance with the designating current.
selection period, each of said plurality of
pixel circuits shuts off the designating        See, e.g.:
current which flows through said
plurality of current lines, and supplies a
driving current corresponding to the level
of the voltage converted in accordance
with the designating current.




                                                                   Page 13
          Case 6:19-cv-00631-ADA Document 1-4 Filed 10/24/19 Page 15 of 17




Claim 1                                                    Accused Product




                        Annotated illustration of Accused Product display circuitry




                                          Page 14
          Case 6:19-cv-00631-ADA Document 1-4 Filed 10/24/19 Page 16 of 17




Claim 1                                                    Accused Product




                        Annotated illustration of Accused Product display circuitry




                                          Page 15
          Case 6:19-cv-00631-ADA Document 1-4 Filed 10/24/19 Page 17 of 17




Claim 1                                                    Accused Product




                        Annotated illustration of Accused Product display circuitry




                                          Page 16
